UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7292


PATRICK O. CHRISTIAN,

                Plaintiff – Appellant,

          v.

RODNEY MOORE, Chief of Police, Charlotte Mecklenburg Police
Department; DANIEL E. BAILEY, JR., Sheriff, Mecklenburg
County   Sheriff   Department;  JAMES   TOWNSEND,  Property
Manager, Monroe Hall; FNU NIPPER, CAT’s Safety Manager;
SARAH PARKER, North Carolina Chief Justice,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:10-cv-00302-FDW-DSC)


Submitted:   January 13, 2011             Decided:   January 20, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick      O.    Christian       appeals    the   district      court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006).             We have reviewed the record and

find that this appeal is frivolous.               Accordingly, we dismiss the

appeal     for    the    reasons     stated        by     the    district      court.

Christian v. Moore, No. 3:10-cv-00302-FDW-DSC (W.D.N.C. Aug. 30,

2010).     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented      in   the    materials

before   the     court   and    argument       would    not   aid    the   decisional

process.

                                                                            DISMISSED




                                           2